Case 3:19-cr-00100-VC Document 61-2 Filed 12/23/20 Page 1 of 7




     GOV’T EXHIBIT 2
12/17/2020              Case 3:19-cr-00100-VC Google
                                               Document        61-2– Privacy
                                                     Terms of Service Filed&12/23/20
                                                                             Terms – GooglePage 2 of 7




     GOOGLE TERMS OF SERVICE



     Last modified: October 25, 2017 (view archived versions)




     Welcome to Google!
     Thanks for using our products and services (“Services”). The Services are provided by Google LLC
     (“Google”), located at 1600 Amphitheatre Parkway, Mountain View, CA 94043, United States.


     By using our Services, you are agreeing to these terms. Please read them carefully.


     Our Services are very diverse, so sometimes additional terms or product requirements (including age
     requirements) may apply. Additional terms will be available with the relevant Services, and those additional
     terms become part of your agreement with us if you use those Services.




     Using our Services
     You must follow any policies made available to you within the Services.


     Don’t misuse our Services. For example, don’t interfere with our Services or try to access them using a
     method other than the interface and the instructions that we provide. You may use our Services only as
     permitted by law, including applicable export and re-export control laws and regulations. We may suspend or
     stop providing our Services to you if you do not comply with our terms or policies or if we are investigating
     suspected misconduct.


     Using our Services does not give you ownership of any intellectual property rights in our Services or the
     content you access. You may not use content from our Services unless you obtain permission from its
     owner or are otherwise permitted by law. These terms do not grant you the right to use any branding or
     logos used in our Services. Don’t remove, obscure, or alter any legal notices displayed in or along with our
     Services.


     Our Services display some content that is not Google’s. This content is the sole responsibility of the entity
     that makes it available. We may review content to determine whether it is illegal or violates our policies, and

https://policies.google.com/terms/archive/20171025?hl=en-US                                                            1/6
12/17/2020              Case 3:19-cr-00100-VC Google
                                               Document        61-2– Privacy
                                                     Terms of Service Filed&12/23/20
                                                                             Terms – GooglePage 3 of 7

     we may remove or refuse to display content that we reasonably believe violates our policies or the law. But
     that does not necessarily mean that we review content, so please don’t assume that we do.


     In connection with your use of the Services, we may send you service announcements, administrative
     messages, and other information. You may opt out of some of those communications.


     Some of our Services are available on mobile devices. Do not use such Services in a way that distracts you
     and prevents you from obeying traffic or safety laws.




     Your Google Account
     You may need a Google Account in order to use some of our Services. You may create your own Google
     Account, or your Google Account may be assigned to you by an administrator, such as your employer or
     educational institution. If you are using a Google Account assigned to you by an administrator, different or
     additional terms may apply and your administrator may be able to access or disable your account.


     To protect your Google Account, keep your password confidential. You are responsible for the activity that
     happens on or through your Google Account. Try not to reuse your Google Account password on third-party
     applications. If you learn of any unauthorized use of your password or Google Account, follow these
     instructions.




     Privacy and Copyright Protection
     Google’s privacy policies explain how we treat your personal data and protect your privacy when you use our
     Services. By using our Services, you agree that Google can use such data in accordance with our privacy
     policies.


     We respond to notices of alleged copyright infringement and terminate accounts of repeat infringers
     according to the process set out in the U.S. Digital Millennium Copyright Act.


     We provide information to help copyright holders manage their intellectual property online. If you think
     somebody is violating your copyrights and want to notify us, you can find information about submitting
     notices and Google’s policy about responding to notices in our Help Center.




https://policies.google.com/terms/archive/20171025?hl=en-US                                                         2/6
12/17/2020              Case 3:19-cr-00100-VC Google
                                               Document        61-2– Privacy
                                                     Terms of Service Filed&12/23/20
                                                                             Terms – GooglePage 4 of 7




     Your Content in our Services
     Some of our Services allow you to upload, submit, store, send or receive content. You retain ownership of
     any intellectual property rights that you hold in that content. In short, what belongs to you stays yours.


     When you upload, submit, store, send or receive content to or through our Services, you give Google (and
     those we work with) a worldwide license to use, host, store, reproduce, modify, create derivative works (such
     as those resulting from translations, adaptations or other changes we make so that your content works
     better with our Services), communicate, publish, publicly perform, publicly display and distribute such
     content. The rights you grant in this license are for the limited purpose of operating, promoting, and
     improving our Services, and to develop new ones. This license continues even if you stop using our Services
     (for example, for a business listing you have added to Google Maps). Some Services may offer you ways to
     access and remove content that has been provided to that Service. Also, in some of our Services, there are
     terms or settings that narrow the scope of our use of the content submitted in those Services. Make sure
     you have the necessary rights to grant us this license for any content that you submit to our Services.


     Our automated systems analyze your content (including emails) to provide you personally relevant product
     features, such as customized search results, tailored advertising, and spam and malware detection. This
     analysis occurs as the content is sent, received, and when it is stored.


     If you have a Google Account, we may display your Profile name, Profile photo, and actions you take on
     Google or on third-party applications connected to your Google Account (such as +1’s, reviews you write and
     comments you post) in our Services, including displaying in ads and other commercial contexts. We will
     respect the choices you make to limit sharing or visibility settings in your Google Account. For example, you
     can choose your settings so your name and photo do not appear in an ad.


     You can find more information about how Google uses and stores content in the privacy policy or additional
     terms for particular Services. If you submit feedback or suggestions about our Services, we may use your
     feedback or suggestions without obligation to you.




     About So ware in our Services
     When a Service requires or includes downloadable software, this software may update automatically on your
     device once a new version or feature is available. Some Services may let you adjust your automatic update

https://policies.google.com/terms/archive/20171025?hl=en-US                                                          3/6
12/17/2020              Case 3:19-cr-00100-VC Google
                                               Document        61-2– Privacy
                                                     Terms of Service Filed&12/23/20
                                                                             Terms – GooglePage 5 of 7

     settings.


     Google gives you a personal, worldwide, royalty-free, non-assignable and non-exclusive license to use the
     software provided to you by Google as part of the Services. This license is for the sole purpose of enabling
     you to use and enjoy the benefit of the Services as provided by Google, in the manner permitted by these
     terms. You may not copy, modify, distribute, sell, or lease any part of our Services or included software, nor
     may you reverse engineer or attempt to extract the source code of that software, unless laws prohibit those
     restrictions or you have our written permission.


     Open source software is important to us. Some software used in our Services may be offered under an open
     source license that we will make available to you. There may be provisions in the open source license that
     expressly override some of these terms.




     Modifying and Terminating our Services
     We are constantly changing and improving our Services. We may add or remove functionalities or features,
     and we may suspend or stop a Service altogether.


     You can stop using our Services at any time, although we’ll be sorry to see you go. Google may also stop
     providing Services to you, or add or create new limits to our Services at any time.


     We believe that you own your data and preserving your access to such data is important. If we discontinue a
     Service, where reasonably possible, we will give you reasonable advance notice and a chance to get
     information out of that Service.




     Our Warranties and Disclaimers
     We provide our Services using a commercially reasonable level of skill and care and we hope that you will
     enjoy using them. But there are certain things that we don’t promise about our Services.


     OTHER THAN AS EXPRESSLY SET OUT IN THESE TERMS OR ADDITIONAL TERMS, NEITHER GOOGLE NOR
     ITS SUPPLIERS OR DISTRIBUTORS MAKE ANY SPECIFIC PROMISES ABOUT THE SERVICES. FOR EXAMPLE,
     WE DON’T MAKE ANY COMMITMENTS ABOUT THE CONTENT WITHIN THE SERVICES, THE SPECIFIC
     FUNCTIONS OF THE SERVICES, OR THEIR RELIABILITY, AVAILABILITY, OR ABILITY TO MEET YOUR NEEDS.
     WE PROVIDE THE SERVICES “AS IS”.
https://policies.google.com/terms/archive/20171025?hl=en-US                                                           4/6
12/17/2020              Case 3:19-cr-00100-VC Google
                                               Document        61-2– Privacy
                                                     Terms of Service Filed&12/23/20
                                                                             Terms – GooglePage 6 of 7



     SOME JURISDICTIONS PROVIDE FOR CERTAIN WARRANTIES, LIKE THE IMPLIED WARRANTY OF
     MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT. TO THE EXTENT
     PERMITTED BY LAW, WE EXCLUDE ALL WARRANTIES.




     Liability for our Services
     WHEN PERMITTED BY LAW, GOOGLE, AND GOOGLE’S SUPPLIERS AND DISTRIBUTORS, WILL NOT BE
     RESPONSIBLE FOR LOST PROFITS, REVENUES, OR DATA, FINANCIAL LOSSES OR INDIRECT, SPECIAL,
     CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES.


     TO THE EXTENT PERMITTED BY LAW, THE TOTAL LIABILITY OF GOOGLE, AND ITS SUPPLIERS AND
     DISTRIBUTORS, FOR ANY CLAIMS UNDER THESE TERMS, INCLUDING FOR ANY IMPLIED WARRANTIES, IS
     LIMITED TO THE AMOUNT YOU PAID US TO USE THE SERVICES (OR, IF WE CHOOSE, TO SUPPLYING YOU
     THE SERVICES AGAIN).


     IN ALL CASES, GOOGLE, AND ITS SUPPLIERS AND DISTRIBUTORS, WILL NOT BE LIABLE FOR ANY LOSS OR
     DAMAGE THAT IS NOT REASONABLY FORESEEABLE.




     Business uses of our Services
     If you are using our Services on behalf of a business, that business accepts these terms. It will hold
     harmless and indemnify Google and its affiliates, officers, agents, and employees from any claim, suit or
     action arising from or related to the use of the Services or violation of these terms, including any liability or
     expense arising from claims, losses, damages, suits, judgments, litigation costs and attorneys’ fees.




     About these Terms
     We may modify these terms or any additional terms that apply to a Service to, for example, reflect changes
     to the law or changes to our Services. You should look at the terms regularly. We’ll post notice of
     modifications to these terms on this page. We’ll post notice of modified additional terms in the applicable
     Service. Changes will not apply retroactively and will become effective no sooner than fourteen days after
     they are posted. However, changes addressing new functions for a Service or changes made for legal

https://policies.google.com/terms/archive/20171025?hl=en-US                                                              5/6
12/17/2020              Case 3:19-cr-00100-VC Google
                                               Document        61-2– Privacy
                                                     Terms of Service Filed&12/23/20
                                                                             Terms – GooglePage 7 of 7

     reasons will be effective immediately. If you do not agree to the modified terms for a Service, you should
     discontinue your use of that Service.


     If there is a conflict between these terms and the additional terms, the additional terms will control for that
     conflict.


     These terms control the relationship between Google and you. They do not create any third party beneficiary
     rights.


     If you do not comply with these terms, and we don’t take action right away, this doesn’t mean that we are
     giving up any rights that we may have (such as taking action in the future).


     If it turns out that a particular term is not enforceable, this will not affect any other terms.


     The laws of California, U.S.A., excluding California’s conflict of laws rules, will apply to any disputes arising
     out of or relating to these terms or the Services. All claims arising out of or relating to these terms or the
     Services will be litigated exclusively in the federal or state courts of Santa Clara County, California, USA, and
     you and Google consent to personal jurisdiction in those courts.


     For information about how to contact Google, please visit our contact page.




https://policies.google.com/terms/archive/20171025?hl=en-US                                                              6/6
